Exhibit 10.3

SERIES C CONSENT AND VOTING AGREEMENT

THIS SERIES C CONSENT AND VOTING AGREEMENT (this “Agreement”) is made and
entered into as of March 9, 2012, by and among AUTHENTIDATE HOLDING CORP., a
Delaware corporation (“Company”), and the undersigned holders of the Company’s
Series C 15% Convertible Redeemable Preferred Stock (each, a “Stockholder” and,
collectively, the “Stockholders”).

Preamble

WHEREAS, each Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of such number of shares of the Company’s Series C 15%
Convertible Redeemable Preferred Stock (the “Series C Shares”) as is indicated
on the signature page of this Agreement;

WHEREAS, the Company and the holders of a majority in interest of the Series C
Shares wish to amend, subject to the consent of the holders of the Company’s
common stock, certain terms and conditions of the Certificate of Designation (as
defined below);

WHEREAS, the pursuant to the Certificate of Designation, the Company may not
amend, alter or repeal any provisions of the Series C Shares or Certificate of
Designation so as to materially adversely affect any of the preferences, rights,
powers or privileges of the Series C Shares or the holders thereof without the
consent of at least the Majority Holders (as defined below);

WHEREAS, the undersigned Stockholders own, beneficially or of record, at least a
majority of the Series C Shares presently outstanding; and

In consideration of the proposed amendments to the Certificate of Designation,
the Stockholders desire to agree to vote the Series C Shares over which
Stockholder has voting power so as to facilitate the consummation of the
transactions as described herein.

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

1. Certain Definitions.

(a) For all purposes of and under this Agreement, the following terms shall have
the following respective meanings:

“2010 Securities Purchase Agreement” means that certain securities purchase
agreement entered into among the Company and the original holders of the Series
C Shares as of October 12, 2010.

“Certificate of Designation” means this Certificate of Designations, Preferences
and Rights and Number of Shares of Series C 15% Convertible Redeemable Preferred
Stock.

“Constructive Sale” means with respect to any security a short sale with respect
to such security, entering into or acquiring an offsetting derivative contract
with respect to such security, entering into or acquiring a futures or forward
contract to deliver such security or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits and risks of ownership.

“Conversion Amendment” shall have the meaning ascribed to such term in
Section 2.1 of this agreement.



--------------------------------------------------------------------------------

“Extension Amendment” shall have the meaning ascribed to such term in
Section 2.2 of this Agreement.

“Extension Warrants” shall have the meaning ascribed to such term in
Section 2.2(c) of this Agreement.

“Majority Holders” means the holders of a majority of the Series C Shares
outstanding at the time of such determination.

“Maturity Date” shall have the meaning ascribed to such term in the Certificate
of Designation.

“Proposed Amendments” shall mean collectively, the Conversion Amendment and the
Extension Amendment, as such terms are defined in Section 2.1 and 2.2 of the
Agreement.

“Series C Holder” means a beneficial owner of Series C Shares.

“Shares” means, with respect to any Stockholder, all Series C Shares owned,
beneficially or of record, by such Stockholder as of the date hereof.

“Stockholders Meeting” shall mean a meeting of stockholders of the Company
convened for the purposes of approving the Proposed Amendments, and any
adjournment or postponement thereof.

“Trading Day” means a day on which the principal market on which the Company’s
Common Stock is listed for trading is open for trading, which principal market,
as of the date hereof is the Nasdaq Capital Market.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.

2. Amendment of Certificate of Designation. The Stockholders and Company hereby
agree, approve, ratify, and adopt in all respects, subject to the approval of
the holders of the Company’s common stock in accordance with the applicable
provisions of the Delaware General Corporation Law, the following amendments to
the Certificate of Designation in accordance with the terms and conditions set
forth herein.

2.1 Conversion Amendment. If approved by the holders of the Company’s common
stock in accordance with the applicable provisions of the Delaware General
Corporation Law, the Stockholders hereby agree, approve, ratify, and adopt in
all respects an amendment to the definition of “Conversion Rate” in the
Certificate of Designation to change the conversion rate stated therein to $0.50
(the “Conversion Amendment”), and that such definition shall read, as amended,
as follows: “‘Conversion

 

- 2 -



--------------------------------------------------------------------------------

Rate’ means the rate at which shares of Common Stock shall be delivered upon the
conversion of the shares of Series C Preferred Stock, which shall be initially
$0.50, subject to the adjustment in accordance with Section 6 of this
Certificate of Designation”.

(a) The Stockholders agree and acknowledge that in the event that the Conversion
Amendment is approved by the holders of the Company’s common stock and the
Majority Holders, then the Company shall file a Certificate of Amendment to the
Certificate of Designation with the Secretary of State of the State of Delaware
in accordance with Section 2.1 of this Agreement solely to implement the
Conversion Amendment promptly following the Stockholders Meeting. In such event,
the Extension Amendment will not be implemented by the Company (and no Extension
Warrants shall be issued), even if it is otherwise approved by the holders of
the Company’s common stock.

2.2 Extension Amendment. Solely in the event that the holders of the Company’s
common stock do not approve the Conversion Amendment, and if the matters
described in this Section 2.2 are approved by the holders of the Company’s
common stock in accordance with the applicable provisions of the Delaware
General Corporation Law, the Stockholders hereby agree, approve, ratify, and
adopt in all respects the following amendments to the Certificate of Designation
(such amendments may be referred to herein as the “Extension Amendment”):

(a) the definition of “Maturity Date” in the Certificate of Designation is
hereby amended to extend the maturity date to April 12, 2013, and such
definition shall read, as amended, as follows: “‘Maturity Date’” means the date
that is the 30 month anniversary of the Original Issue Date, which date is
agreed to be April 12, 2013.”; and

(b) Section 3(a) of the Certificate of Designation is hereby amended and
restated to provide that upon the effectiveness of the Extension Amendment, the
dividend rate of the Series C Preferred Stock shall increase from 15% of the
Stated Value (as defined in the Certificate of Designation) per annum to 20% of
the Stated Value per annum; and as amended and restated, Section 3(a) of the
Certificate of Designation shall read as follows:

“(a) Subject to the limitations described below, Holders of shares of Series C
Preferred Stock will be entitled to receive out of funds of the Corporation
legally available for payment, dividends in cash, or in the event of a Mandatory
Conversion, in additional shares of Common Stock of the Corporation, at a rate
of 15% of the Stated Value per annum; provided, however, that effective upon the
filing of this Certificate of Amendment, Holders of shares of Series C Preferred
Stock will be entitled to receive out of funds of the Corporation legally
available for payment, dividends in cash, or in the event of a Mandatory
Conversion, in additional shares of Common Stock of the Corporation, at a rate
of 20% of the Stated Value per annum for the period commencing on April 13, 2012
through the Maturity Date. Dividends shall be payable on the first to occur of
either (i) the date upon which Mandatory Conversion occurs or (ii) the Maturity
Date. Dividends will be cumulative from the Original Issue Date and will be
payable to holders of record as they appear on the stock books of the
Corporation on the tenth business day prior to the dividend payment date. If any
dividend payment date is not a business day, such dividend payment date shall be
the next succeeding Business Day.”

(c) In the event that the holders of the Company’s common stock and the Majority
Holders do not approve the Conversion Amendment and approve the Extension
Amendment, then the Company shall file a Certificate of Amendment to the
Certificate of Designation with the Secretary of State of the State of Delaware
to effect the Extension Amendment promptly following the Stockholders Meeting
and on such date the Company shall issue to the Series C Holders warrants to

 

- 3 -



--------------------------------------------------------------------------------

purchase an aggregate of 1,650,000 shares of common stock of the Company (the
“Extension Warrants”). The number of Extension Warrants to be issued to each
Series C Holder shall be determined pro rata, based on the number of Series C
Shares held by each Series C Holder as of the date of issuance of the Extension
Warrants. It is agreed that the Extension Warrants shall be exercisable for a
period of 54 months, commencing six months following the date of issuance, at an
exercise price equal to 101% of the closing bid price of the Company’s Common
Stock, as reported on the Nasdaq Stock Market, on the Trading Day immediately
preceding the date of the Stockholders Meeting and such Extension Warrants shall
be in the form attached as Annex A to this Agreement.

(d) In the event that the Extension Amendment is approved by the holders of the
Company’s common stock and Majority Holders and is thereafter implemented by the
Company, then the Company and the Stockholders hereby agree and acknowledge that
the Company shall thereafter continue to seek approval of its common
stockholders in accordance with the terms and conditions specified in the 2010
Securities Purchase Agreement for (i) the conversion of the Series C Shares and
(ii) if necessary, the exercise of the warrants issued pursuant to the 2010
Securities Purchase Agreement, in compliance with the listing rules of the
Nasdaq Stock Market.

3. Transfer and Voting Restrictions.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the Expiration Date (as defined below), each
Stockholder shall not, except as the result of the death of such Stockholder,
Transfer any of the Shares owned by such Stockholder, or discuss, negotiate,
make an offer or enter into an agreement, commitment or other arrangement with
respect thereto.

(b) Each Stockholder understands and agrees that if such Stockholder attempts to
Transfer, vote or provide any other person with the authority to vote any of the
Shares owned by such Stockholder other than in compliance with this Agreement,
the Company shall not, and each Stockholder hereby unconditionally and
irrevocably instructs the Company not to, (i) permit any such Transfer on its
books and records, (ii) issue a new certificate representing any of the Shares
owned by such Stockholder or (iii) record such vote unless and until such
Stockholder shall have complied with the terms of this Agreement.

(c) From and after the date hereof, except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, each Stockholder
will not commit any act that would restrict his legal power, authority and right
to vote all of the Shares then owned of record or beneficially by him or
otherwise prevent or disable such Stockholder from performing any of his
obligations under this Agreement. Without limiting the generality of the
foregoing, except for this Agreement and as otherwise permitted by this
Agreement, from and after the date hereof, each Stockholder will not enter into
any voting agreement with any person or entity with respect to any of the Shares
owned by such Stockholder, grant any person or entity any proxy (revocable or
irrevocable) or power of attorney with respect to any of such Shares, deposit
any of such Shares in a voting trust or otherwise enter into any agreement or
arrangement with any person or entity limiting or affecting such Stockholder’s
legal power, authority or right to vote such Shares in favor of the amendments
to the Certificate of Designation described above.

4. Agreement to Vote Shares.

(a) Prior to the Expiration Date, at the Stockholders Meeting and every other
meeting of the stockholders of the Company called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company, each Stockholder (solely in Stockholder’s capacity
as such) shall appear at the meeting or otherwise cause the Shares

 

- 4 -



--------------------------------------------------------------------------------

owned by such Stockholder to be present thereat for purposes of establishing a
quorum and, to the extent not voted by the persons appointed as proxies pursuant
to this Agreement, each Stockholder hereby agrees to vote all of its Shares in
favor of approval of the Conversion Amendment and the Extension Amendment.

(b) If Stockholder is the beneficial owner, but not the record holder, of the
Shares, such Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of the Shares in accordance with this
Section 4.

5. Grant of Irrevocable Proxy.

(a) Each Stockholder hereby irrevocably (to the fullest extent permitted by law)
grants to, and appoints, the Company and each of its executive officers and any
of them, in their capacities as officers of the Company (the “Grantees”), each
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of such Stockholder, to
vote the Shares, to instruct nominees or record holders to vote such Shares
owned by such Stockholder, or grant a consent or approval in respect of such
Shares in accordance with Section 4 hereof and, in the discretion of the
Grantees with respect to any proposed adjournments or postponements of any
meeting of stockholders at which any of the matters described in Section 4
hereof is to be considered.

(b) Each Stockholder represents that any proxies heretofore given in respect of
a Stockholder’s shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked.

(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 5 is given to secure the performance of the duties of such Stockholder
under this Agreement. Each Stockholder hereby further affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked, except as otherwise provided in this Agreement. Such irrevocable proxy
is executed and intended to be irrevocable in accordance with the provisions of
Section 212 of the Delaware General Corporation Law until termination of this
Agreement.

(d) The Grantees may not exercise this irrevocable proxy on any other matter
except as provided above. Each Stockholder may vote the Shares on all other
matters.

(e) The Company may terminate this proxy with respect to any Stockholder at any
time at its sole election by written notice provided to Stockholder.

6. Action in Stockholder Capacity Only. Each Stockholder signs solely in his
capacity as a record holder and beneficial owner, as applicable, of Shares, and
nothing herein shall limit or affect any actions taken in any other capacity.

7. Representations and Warranties of Stockholder. Each Stockholder, severally
but not jointly, hereby represents and warrants to the Company as follows:

(a) (i) Such Stockholder is the beneficial or record owner of the Shares
indicated on the signature page of this Agreement free and clear of any and all
pledges, liens, security interests, mortgage, claims, charges, restrictions,
options, title defects or encumbrances; (ii) such Stockholder has full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 5; and (iii) this Agreement
has been duly and validly executed and delivered by such Stockholder and
constitutes a valid and binding agreement of such Stockholder enforceable
against him in accordance with its terms. Prior to the termination of this
Agreement, such Stockholder agrees to promptly notify the Company of any
additional Shares that such Stockholder becomes the beneficial owner of after
the date hereof.

 

- 5 -



--------------------------------------------------------------------------------

(b) As of the date hereof and for so long as this Agreement remains in effect
(including as of the date of the Stockholders’ Meeting, which, for purposes of
this Agreement, includes any adjournment or postponement thereof), except for
this Agreement or as otherwise permitted by this Agreement, such Stockholder has
full legal power, authority and right to vote all of the Shares then owned of
record or beneficially by him, in favor of the approval and authorization of the
Proposed Amendments without the consent or approval of, or any other action on
the part of, any other person or entity (including, without limitation, any
governmental entity). Without limiting the generality of the foregoing, such
Stockholder has not entered into any voting agreement (other than this
Agreement) with any person or entity with respect to any of the Shares, granted
any person or entity any proxy (revocable or irrevocable) or power of attorney
with respect to any of the Shares, deposited any of the Shares in a voting trust
or entered into any arrangement or agreement with any person or entity limiting
or affecting his legal power, authority or right to vote the Shares on any
matter.

(c) The execution and delivery of this Agreement and the performance by such
Stockholder of his agreements and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which such Stockholder is a party or by which such Stockholder
(or any of his assets) is bound, except for any such breach, violation, conflict
or default which, individually or in the aggregate, would not impair or
adversely in any material respect affect such Stockholder’s ability to perform
his obligations under this Agreement or render materially inaccurate any of the
representations made by him herein.

8. Representations and Warranties of Company.

(a) Company hereby represents and warrants to the Stockholders as follows:
(i) the Company has full power and authority to make, enter into and carry out
the terms of this Agreement and (ii) this Agreement has been duly and validly
authorized by all necessary action on the part of the Company and has been duly
and validly executed and delivered by the Company and constitutes a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.

(b) The execution and delivery of this Agreement and the performance by the
Company of its agreements and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which the Company is a party or by which the Company (or any of
its assets) is bound, except for any such breach, violation, conflict or default
which, individually or in the aggregate, would not impair or adversely affect
the Company’s ability to perform its obligations under this Agreement or render
materially inaccurate any of the representations made by it herein.

9. Waiver of Rights of Appraisal. Each Stockholder hereby waives, and agrees to
prevent the exercise of, any rights of appraisal with respect to the Proposed
Amendments, or rights to dissent, that such Stockholder may have by virtue of
his beneficial ownership of the Shares.

10. Regulatory Approvals. Each of the provisions of this Agreement is subject to
compliance with applicable regulatory conditions and receipt of any required
consents.

11. Termination. This Agreement shall automatically terminate and be of no
further force or effect whatsoever on the first to occur of (i) the Maturity
Date, (ii) the date on which either of the Proposed Amendments are implemented,
if any, and (iii) as to any Stockholder, upon notice from the Company in
accordance with Section 5 hereof (the date of termination being the “Expiration
Date”).

 

- 6 -



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by the Company and each Stockholder.

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among or
between any of the parties with respect to the subject matter hereof and
thereof.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(d) Consent to Jurisdiction; Venue. In any action or proceeding between any of
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware,
and (ii) agrees that all claims in respect of such action or proceeding may be
heard and determined exclusively in any Delaware state or federal court sitting
in the State of Delaware.

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

(f) Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive a reasonable sum for its
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

(g) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, including, without limitation, such
Stockholder’s estate and heirs upon the death of such Stockholder, provided that
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the parties hereto may be assigned by
any of the parties hereto without the prior written consent of the other parties
hereto. Any assignment in violation of the foregoing shall be void and of no
effect.

(h) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person or entity (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

(i) Cooperation. Each Stockholder agrees to reasonably cooperate with Company
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by
Company to evidence or reflect the transactions

 

- 7 -



--------------------------------------------------------------------------------

contemplated by this Agreement and to carry out the intent and purpose of this
Agreement. Each Stockholder hereby agrees that Company may publish and disclose
in a Current Report on Form 8-K and in the proxy statement for the Stockholders’
Meeting such Stockholder’s identity and ownership of Shares and the nature of
such Stockholder’s commitments, arrangements and understandings under this
Agreement and may further file this Agreement as an exhibit to the filings made
by Company with the Securities and Exchange Commission relating to the Proposed
Amendments.

(j) Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

(k) Confidentiality. In this connection, pending public disclosure thereof, and
so that the Company may rely on the safe harbor provisions of Rule 100(b)(2)(ii)
of Regulation FD, each Stockholder, solely in his or its capacity as a
Stockholder, hereby agrees not to disclose or discuss such matters with anyone
not a party to this Agreement (other than his or its counsel and advisors, if
any) without the prior written consent of the Company, except for disclosures
such Stockholder’s counsel advises are necessary in order to comply with any
applicable law, in which event Stockholder shall give notice of such disclosure
to the Company as promptly as practicable so as to enable the Company to seek a
protective order from a court of competent jurisdiction with respect thereto.

(l) Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(m) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of such
Stockholder set forth in this Agreement. Therefore, each Stockholder hereby
agrees that, in addition to any other remedies that may be available to Company,
upon any such violation, the Company shall have the right to enforce such
covenants and agreements by specific performance, injunctive relief or by any
other means to which they are entitled at law or in equity, without requiring
the posting of any bond or other undertaking.

(n) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (a) delivered to the appropriate address by hand or overnight courier
(providing proof of delivery), or (b) sent by facsimile with confirmation of
transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (a), in each case to the parties at the following address or
facsimile (or at such other address or facsimile for a party as shall be
specified by like notice): (i) if to the Company, to the address or facsimile
shown below the Company’s signature on the signature page hereof; and (ii) if to
any Stockholder, to such Stockholder’s address or facsimile shown below such
Stockholder’s signature on the signature page hereof.

(o) Counterparts. This Agreement may be executed in several counterparts,
including by facsimile, each of which shall be deemed an original and all of
which shall constitute one and the same instrument, and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties; it being understood that all parties need not sign the same
counterpart.

 

- 8 -



--------------------------------------------------------------------------------

(p) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

(q) Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

(r) Several Obligations. Notwithstanding anything in this Agreement to the
contrary, the obligations of the Stockholders hereunder shall be several but not
joint and no Stockholder shall be responsible for any act or inaction by any
other Stockholder. Each Stockholder agrees that such Stockholder’s obligations
under this Agreement is a several obligation of such Stockholder, and that the
failure by any other Stockholder to perform such other Stockholder’s obligations
under this Agreement or the breach by any other Stockholder of any
representation or warranty hereunder shall not constitute a bar, limitation,
prohibition or defense to the enforcement of this Agreement against any
Stockholder.

Signature pages to Series C Consent and Voting Agreement follow.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

AUTHENTIDATE HOLDING CORP.

 

By:   O’Connell Benjamin Its:   Chief Executive Officer Address for Notices:

Authentidate Holding Corp.

300 Connell Drive, 5th Floor

Berkeley Heights, New Jersey 07922

Attention: President

Telephone: 908-787-1700

Facsimile: 908-673-9921

 

S-1



--------------------------------------------------------------------------------

[STOCKHOLDER SIGNATURE PAGE TO SERIES C CONSENT AND VOTING AGREEMENT]

 

NAME OF STOCKHOLDER:

 

 

By: Title: Address: Telephone: Facsimile:

Series C Shares Owned by Stockholder:                     

 

S-2



--------------------------------------------------------------------------------

ANNEX A

FORM OF CLASS B COMMON STOCK PURCHASE WARRANT

 

S-3



--------------------------------------------------------------------------------

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT (AS DEFINED BELOW), OR APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT (II) UNLESS
SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT.

AUTHENTIDATE HOLDING CORP.

CLASS B COMMON STOCK WARRANT

THIS CERTIFIES THAT, for value received, the Holder is entitled to purchase, and
AUTHENTIDATE HOLDING CORP., a Delaware corporation (the “Company”), promises and
agrees to sell and issue to the Holder, at any time, or from time to time,
during the Exercise Period, up to              shares of Common Stock, par value
$0.001 per share (the “Common Stock”), of the Company, at the Exercise Price,
subject to the provisions and upon the terms and conditions hereinafter set
forth.

1. Definitions of Certain Terms. In addition to the terms defined elsewhere in
this Warrant, the following terms have the following meanings:

(a) “Business Day” means a day on which banks are open for business in the city
of New York.

(b) “Commission” means the U.S. Securities and Exchange Commission.

(c) “Consent Agreement” means that certain Series C Consent and Voting
Agreement, dated as of the      day of March, 2012, between the Company and the
persons specified therein.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(e) “Exercise Price” means the price at which the Holder may purchase one share
of Common Stock upon exercise of this Warrant as determined from time to time
pursuant to the provisions hereof. The initial Exercise Price is $         per
share, subject to adjustment as provided herein.

(f) “Expiration Date” means the 54-month anniversary of the Initial Exercise
Date.

(g) “Holder” means a record holder of the Warrant or shares of Common Stock
obtained or obtainable upon exercise of the Warrant, as applicable. The initial
Holder is [                    ].

(h) “Initial Exercise Date” means the first Business Day following the six-month
anniversary of the Issue Date.

(i) “Issue Date” means April     , 2012.

(j) “Securities Act” means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(k) “Warrant” means this Class B Common Stock purchase warrant and any warrant
or warrants hereafter issued as a consequence of the exercise or transfer of
this warrant in whole or in part.

2. Exercise of Warrant.

(a) Manner of Exercise.

(i) Cash Exercise. This Warrant may be exercised, in whole or in part, at any
time or from time to time, during the period commencing as of 9:30:01 a.m., New
York time, on the Initial Exercise Date and ending as of 5:30 p.m., New York
time, on the Expiration Date (the “Exercise Period”), for                    
fully paid and non-assessable shares of Common Stock (the “Warrant Shares”), for
an exercise price per share equal to the Exercise Price, by delivery to the
Company at its headquarters, or at such other place as is designated in writing
by the Company, of:

(1) a duly executed Notice of Exercise, substantially in the form of Attachment
I attached hereto and incorporated by reference herein;

(2) this Warrant; and

(3) subject to Section 2(a)(ii) below, payment of an amount in cash equal to the
product of the Exercise Price multiplied by the number of Warrant Shares being
purchased upon such exercise, with such payment being in the form of a wire
transfer of immediately available U.S. funds to an account designated in writing
by the Company.

The date on which the Company receives the Notice of Exercise, this Warrant, and
the Exercise Price payable with respect to the Warrant Shares being purchased
shall be deemed to be the date of exercise (the “Date of Exercise”).

(ii) Cashless Exercise. Notwithstanding the provisions of Section 2(a)(i)(3)
above (requiring payment by wire transfer), the Company agrees that, unless
otherwise prohibited by applicable law, the Holder shall have the right to
exercise this Warrant in full or in part on a cashless basis, computed using the
following formula:

 

  X   =   Y (A - B)                   A      

Where:

X = The number of Warrant Shares to be issued to the Holder pursuant to this
cashless exercise;

Y = The number of Warrant Shares in respect of which the net issue election is
made;

A = The Fair Market Value (as defined below) of one Warrant Share at the time
the cashless exercise election is made; and

B = The Exercise Price then in effect at the time of such exercise.

The term “Fair Market Value” shall mean, on any given day: (A) if the class of
Warrant Shares is exchange-traded, the average of the closing sales prices per
share of the class of Warrant Shares for the ten (10) consecutive trading days
ending on the day that is two (2) trading days prior to the applicable date of
determination of Fair Market Value; or (B) if the class of Warrant Shares is not
listed or admitted to trading on any securities exchange but is regularly traded
in any over-the-counter market, then the

 

- 2 -



--------------------------------------------------------------------------------

average of the bid and ask prices per share of the class of Warrant Shares for
the ten (10) consecutive trading days ending on the day that is two (2) trading
days prior to the applicable date of determination of Fair Market Value; or
(C) if the class of Warrant Shares is not traded as described in clauses (A) or
(B), then the per share fair market value of the class of Warrant Shares as
determined in good faith by the Company’s Board of Directors.

(b) Delivery of Certificates. Subject to the provisions below, upon receipt of
the Notice of Exercise, the Company shall immediately instruct its transfer
agent to prepare certificates for the Warrant Shares to be received by the
Holder upon such exercise. The Company shall, at its own cost and expense, cause
the transfer agent to deliver such certificates to the Holder (or to such other
nominee as may be designated by the Holder) within three Business Days following
the Date of Exercise (the “Delivery Period”). The Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised as of the Date of
Exercise, irrespective of the date such certificates are actually delivered by
the transfer agent to the Holder or are credited to the Holder’s Depository
Trust Company (“DTC”) account, as the case may be. If fewer than all of the
Warrant Shares purchasable under the Warrant are purchased, the Company will,
upon such partial exercise, execute and deliver to the Holder a new Warrant
(dated as of the Issue Date), in the same form and tenor as this Warrant,
evidencing that portion of the Warrant not exercised.

(c) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Warrant Shares issuable upon exercise (provided that the
transfer agent is participating in the DTC Fast Automated Securities Transfer
program and provided further that the Holder provides the transfer agent with
information required in order to issue such Warrant Shares to the Holder
electronically), upon the request of the Holder as set forth in the Notice of
Exercise, but only if the Warrant Shares may be issued without restrictive
legends, the Company shall cause its transfer agent to electronically transmit,
within the Delivery Period, the Warrant Shares issuable upon exercise to the
Holder by crediting Holder’s account with DTC through its Deposit Withdrawal
Agent Commission system. Any delivery not effected by electronic transmission
shall be effected by delivery of physical certificates.

(d) No Fractional Shares. If a fractional share of Warrant Shares would, but for
the provisions of this Section 2(d), be issuable upon exercise of the rights
represented by this Warrant, the Company shall (i) round a half share or greater
to be delivered to Holder up to the next whole share and (ii) round a
less-than-half share to be delivered to Holder down to the nearest whole share.

(e) Buy-In. Notwithstanding anything else to the contrary contained herein, in
addition to any other rights available to the Holder, if the Company fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the applicable Warrant Shares purchased upon exercise hereof or
credit the Holder’s balance account with DTC, as applicable, on or before the
end of the Delivery Period (other than a failure caused by any incorrect or
incomplete information provided by Holder to the Company hereunder), and if
after such date the Holder purchases shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Warrant Shares that the Holder
anticipated receiving from the Company upon exercise of this Warrant (a
“Buy-In”), then the Company shall, within three Business Days after the Holder’s
request, (1) pay cash to the Holder the amount by which (x) the Holder’s total
purchase price (including commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue, by (B) the price at which the sell order
giving rise to such purchase obligation was executed, and (2) at the option of
the Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored, or deliver to the Holder
the number of Warrant Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In,

 

- 3 -



--------------------------------------------------------------------------------

together with applicable confirmations and other evidence reasonably requested
by the Company. Nothing herein shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing the
Securities as required pursuant to the terms hereof.

(f) No Charge to Holder Upon Issuance. The issuance of Warrant Shares upon
exercise of this Warrant shall be made without charge to Holder for any issuance
tax in respect thereof or other cost incurred by the Company in connection with
such exercise and the related issuance of Warrant Shares (other than any
transfer taxes resulting from the issuance of Warrant Shares to any person other
than Holder).

(g) Reservation of Shares. During the Exercise Period, the Company shall reserve
and keep available out of its authorized but unissued Common Stock such number
of Warrant Shares issuable upon the full exercise of this Warrant. All Warrant
Shares which are so issuable shall, when issued and upon the payment of the
applicable Exercise Price, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges and not subject to the
pre-emptive rights of any holder of Common Stock or any other class or series of
stock of the Company. During the Exercise Period, the Company shall not take any
action which would cause the number of authorized but unissued Common Stock to
be less than the number of such shares required to be reserved hereunder for
issuance upon exercise of this Warrant.

(h) Limitations on Exercises.

(i) Notwithstanding anything to the contrary contained in this Warrant, this
Warrant shall not be exercisable by the Holder hereof to the extent (but only to
the extent) that the Holder or any of its affiliates would beneficially own in
excess of 9.99% (the “Maximum Percentage”) of the Common Stock. To the extent
the above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of exercisability. For the purposes
of this paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the Exchange
Act. The limitations contained in this paragraph shall apply to a successor
Holder of this Warrant. For any reason at any time, upon the written or oral
request of the Holder, the Company shall within one (1) Business Day confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities into Common Stock. The provisions of this
Section 2(h)(i) may be waived by such Holder, at the election of such Holder,
upon not less than 61 days’ prior notice to the Company, and the provisions of
this Section 2(h)(i) shall continue to apply until such 61st day (or such later
date, as determined by such Holder, as may be specified in such notice of
waiver).

(ii) Notwithstanding anything else set forth herein, in no event shall this
Warrant be exercisable by the Holder to the extent that the Holder or any of its
affiliates and any other Person whose beneficial ownership of Common Stock would
be aggregated with the Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), would beneficially own in
excess of 19.99% of the number of shares of the Company’s Common Stock
outstanding at the time of such issuance unless any issuances in excess of the
foregoing limitation are approved by the Company’s common stockholders.

 

- 4 -



--------------------------------------------------------------------------------

3. Adjustments in Certain Events. The number, class, and price of Warrant Shares
for which this Warrant may be exercised are subject to adjustment from time to
time upon the happening of certain events as follows:

(a) Subdivisions, Combinations and Other Issuances. If the outstanding shares of
the Company’s Common Stock are divided into a greater number of shares, by
forward stock split or otherwise, or a dividend in stock is paid on the Common
Stock, then the number of shares of Warrant Shares for which the Warrant is then
exercisable will be proportionately increased and the Exercise Price will be
proportionately reduced. Conversely, if the outstanding shares of Common Stock
are combined into a smaller number of shares of Common Stock, by reverse stock
split or otherwise, then the number of Warrant Shares for which the Warrant is
then exercisable will be proportionately reduced and the Exercise Price will be
proportionately increased. The increases and reductions provided for in this
Section 3(a) will be made with the intent and, as nearly as practicable, the
effect that neither the percentage of the total equity of the Company obtainable
on exercise of the Warrants nor the price payable for such percentage upon such
exercise will be affected by any event described in this Section 3(a).

(b) Merger, Consolidation, Reclassification, Reorganization, Etc. In case of any
change in the Common Stock through merger, consolidation, reclassification,
reorganization, partial or complete liquidation, purchase of all or
substantially all the assets of the Company, or other change in the capital
structure of the Company, then, as a condition of such change, lawful and
adequate provision will be made so that the Holder will have the right
thereafter to receive upon the exercise of the Warrant the kind and amount of
shares of stock or other securities or property to which he would have been
entitled if, immediately prior to such event, he had held the number of Warrant
Shares obtainable upon the exercise of the Warrant. In any such case,
appropriate adjustment will be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the Holder,
to the end that the provisions set forth herein will thereafter be applicable,
as nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of the Warrant. The Company
will not permit any change in its capital structure to occur unless the issuer
of the shares of stock or other securities to be received by the Holder, if not
the Company, agrees to be bound by and comply with the provisions of this
Warrant.

(c) Notice of Record Date, Etc. In the event the Company shall propose to take
any action of the types requiring an adjustment pursuant to this Section 3 or a
dissolution, liquidation or winding up of the Company shall be proposed, the
Company shall give notice to Holder as provided in Section 6 below, which notice
shall specify the record date, if any, with respect to any such action and the
date on which such action is to take place. Such notice shall also set forth
such facts with respect thereto as shall be reasonably necessary to indicate the
effect of such action (to the extent such effect may be known at the date of
such notice) on the Exercise Price and the number, kind or class of shares or
other securities or property which shall be deliverable or purchasable upon the
occurrence of such action or deliverable upon the exercise of the Warrant. In
the case of any action which will require the fixing of a record date, unless
otherwise provided in this Warrant, such notice shall be given at least twenty
(20) days prior to the date so fixed, and in case of all other action, such
notice shall be given at least thirty (30) days prior to the taking of such
proposed action.

(d) If securities of the Company or securities of any subsidiary of the Company
are distributed pro rata to holders of Common Stock, such number of securities
will be distributed to the Holder or its assignee upon exercise of its rights
hereunder as such Holder or assignee would have been

 

- 5 -



--------------------------------------------------------------------------------

entitled to if this Warrant had been exercised prior to the record date for such
distribution. The provisions with respect to adjustment of the Common Stock
provided in this Section 3 will also apply to the securities to which the Holder
or its assignee is entitled under this Section 3(d).

4. No Rights as a Stockholder. Nothing contained in this Agreement shall be
construed as conferring upon the Holder any rights whatsoever as a stockholder
of the Company, either at law or in equity, including without limitation, or
Holders the right to vote or to consent or to receive notice as a stockholder in
respect of any meetings of stockholders for the election of directors the right
to receive dividends or any other matter.

5. Restrictions on Transfer; Legends.

(a) Registration or Exemption Required. Assuming the accuracy of the
representations and warranties of the Holder contained in herein, this Warrant
has been issued in a transaction exempt from the registration requirements of
the Securities Act by virtue of Section 4(2) of the Securities Act and
Regulation D promulgated thereunder and exempt from state registration or
qualification under applicable state laws. Neither this Warrant nor the Warrant
Shares may be pledged, transferred, sold or assigned except pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws. If, at the time of
the surrender of this Warrant in connection with any transfer of this Warrant,
the transfer of this Warrant shall not be registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws, the Company may require, as a condition of allowing
such transfer (i) that the Holder or transferee of this Warrant, as the case may
be, furnish to the Company a written opinion of counsel (which opinion shall be
in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
(ii) that the holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company and (iii) that
the transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act or a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.

(b) Representations of Holder. The Holder represents and warrants that he has
acquired this Warrant and will acquire the Warrant Shares for his own account
for investment and not with a view to the sale or distribution thereof or the
granting of any participation therein, and that he has no present intention of
distributing or selling to others any of such interest or granting any
participation therein. The Holder acknowledges that the Warrant and Warrant
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or registered or qualified under any
applicable state securities or “blue-sky” laws or is exempt from registration
and/or qualification. The Holder has no need for liquidity in its investment in
the Company, and is able to bear the economic risk of such investment for an
indefinite period and to afford a complete loss thereof. The Holder is an
“accredited investor” as such term is defined in Rule 501 (the provisions of
which are known to the Holder) promulgated under the Act.

(c) Restrictive Legend. The Holder understands that until such time as the
Warrant Shares have been registered under the Securities Act, or otherwise may
be sold pursuant to Rule 144 under the Securities Act or an exemption from
registration under the Securities Act without any restriction as to the number
of securities as of a particular date that can then be immediately sold, this
Warrant and the Warrant Shares, as applicable, shall bear a restrictive legend
in substantially the form set forth on the cover page of this Warrant (and a
stop-transfer order may be placed against transfer of the certificates for such
securities).

 

- 6 -



--------------------------------------------------------------------------------

(d) Disposition of Warrant or Warrant Shares. With respect to any offer, sale or
other disposition of this Warrant or any Warrant Shares prior to registration of
such Warrant Shares, the Holder agrees to give written notice to the Company
prior thereto, describing briefly the manner thereof, together with evidence,
reasonably satisfactory to the Company (which shall include such representation
of the transferee regarding investment intent as the Company may request, to the
effect that such offer, sale or other disposition may be effected without
registration or qualification (under the Act as then in effect or any federal or
state securities law then in effect) of this Warrant or such Warrant Shares and
indicating whether or not under the Securities Act certificates for this Warrant
or Warrant Shares to be sold or otherwise disposed of require any restrictive
legend as to applicable restrictions on transferability in order to ensure
compliance with such law. Upon receiving such written notice and reasonably
satisfactory evidence, the Company, as promptly as practicable but no later than
seven (7) days after receipt of the written notice, shall notify the Holder that
the Holder may sell or otherwise dispose of this Warrant or Warrant Shares, all
in accordance with the terms of the notice delivered to the Company. If the
Company determines that the evidence is not reasonably satisfactory to the
Company, the Company shall so notify the Holder promptly with details thereof
after such determination has been made. Notwithstanding the foregoing, any
Warrant Shares may be offered, sold or otherwise disposed of in accordance with
Rule 144 under the Act and in compliance with the applicable statutory resale
restrictions imposed by state securities laws, provided that the Company shall
have been furnished with such information as the Company may reasonably request
to provide a reasonable assurance that the provisions of Rule 144 and the
applicable resale restrictions imposed by state securities laws have been
satisfied. Each certificate representing this Warrant or the Warrant Shares thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless pursuant to
an opinion of counsel for the Holder, such legend is not required in order to
ensure compliance with such laws. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.

(e) Removal of Restrictive Legends. The certificates evidencing the Warrant
Shares shall not contain any legend restricting the transfer thereof: (A) while
a registration statement covering the sale or resale of the Warrant Shares is
effective under the Securities Act and such legend removal is permitted under
applicable securities laws (including compliance with the prospectus delivery
requirements of the Securities Act), or (B) following any sale of such Warrant
Shares pursuant to Rule 144, or (C) if such Warrant Shares are eligible for sale
under Rule 144(b)(1), or (D) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) and the Company shall have
received an opinion of counsel to the Holder in form reasonably acceptable to
the Company to such effect (collectively, the “Unrestricted Conditions”). The
Company shall cause its counsel to issue a legal opinion to its transfer agent
if required by the transfer agent to effect the issuance of the Warrant Shares,
as applicable, without a restrictive legend or removal of the legend hereunder.
The Company agrees that at such time as the Unrestricted Conditions are met, it
will, no later than three (3) Trading Days following the delivery by the Holder
to the Company or the transfer agent of a certificate representing Warrant
Shares, issued with a restrictive legend, deliver or cause to be delivered to
such Holder a certificate (or electronic transfer) representing such Warrant
Shares that is free from all restrictive and other legends.

6. Piggyback Registration Rights.

6.1 Registration. If at any time during the Exercise Period, the Company shall
determine to prepare and file with the Commission a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”) relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than (i) any registration statement (or
amendment thereto) filed by the Company but which has not been declared
effective on or before the Issue Date; (ii) any registration statement on Form
S-3 (or any successor form) filed by the Company for the purpose of effecting
offers and sales of securities on a continuous or delayed basis pursuant to Rule
415(a) (ix) or (x)

 

- 7 -



--------------------------------------------------------------------------------

under the Securities Act; or (iii) a registration statement on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, then the
Company shall send to each holder of this Warrant (a “Holder”) a written notice
of such determination and, if within fifteen (15) days after the date of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Warrant Shares which such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights, provided that if at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to such Holder and,
thereupon, (A) in the case of a determination not to register, shall be relieved
of its obligation to register any Warrant Shares in connection with such
registration (but not from its obligation to pay expenses in accordance with
Section 6.5 hereof), and (B) in the case of a determination to delay
registering, shall be permitted to delay registering any Warrant Shares being
registered pursuant to this Section 6.1 for the same period as the delay in
registering such other securities. Notwithstanding the foregoing, the Company
shall not be required to register any Warrant Shares pursuant to this
Section 6.1 that are eligible for resale pursuant to Rule 144(b) promulgated
under the Securities Act or that are the subject of a then effective
registration statement. For the purpose of the foregoing, inclusion of the
Warrant Shares by the Holder in a registration statement under a condition that
the offer and/or sale of such Warrant Shares not commence until a date not to
exceed 90 days from the effective date of such registration statement shall be
deemed to be in compliance with this sub-paragraph.

6.2 Exceptions. The Company shall have no obligation to include Warrant Shares
of any Holder in a registration statement pursuant to this Section 6, unless and
until such Holder (i) in connection with any underwritten offering, agrees to
enter into an underwriting agreement, a custody agreement and power of attorney
and any other customary documents required in an underwritten offering all in
customary form and containing customary provisions and (ii) regardless of
whether such registration is in connection with an underwritten offering, shall
have furnished the Company with all information and statements about or
pertaining to such Holder in such reasonable detail and on such timely basis as
is reasonably deemed by the Company to be legally required with respect to the
preparation of the registration statement.

6.3 Procedures. The foregoing registration rights shall be contingent on the
Holders furnishing the Company with such appropriate information (relating to
the intentions of such Holders) as the Company shall reasonably request in
writing. Each Holder agrees to furnish to the Company a completed selling
security holder questionnaire in such form as is provided by the Company to the
Holder not less than two Business Days prior to date on which the Company files
the registration statement (the “Filing Date”). The Company shall not be
required to include the Warrant Shares of a Holder in a registration statement
for any Holder who fails to furnish to the Company a fully completed
questionnaire at least two Business Days prior to the Filing Date. The Company
may require each selling Holder to furnish to the Company a certified statement
as to the number of shares of Common Stock beneficially owned by such Holder
and, if required by the Commission, the natural persons thereof that have voting
and dispositive control over the Shares. Following the effective date of such
registration, the Company shall upon the request of any owner of Warrants and/or
Warrant Shares forthwith supply such number of prospectuses meeting the
requirements of the Securities Act as shall be requested by such owner to permit
such Holder to make a public offering of all Warrant Shares from time to time
offered or sold to such Holder, provided that such Holder shall from time to
time furnish the Company with such appropriate information (relating to the
intentions of such Holder) as the Company shall request in writing. The Company
shall also use its best efforts to qualify the Warrant Shares for sale in such
states as such Holder shall reasonably designate. The Company may withdraw the
registration at any time.

 

- 8 -



--------------------------------------------------------------------------------

6.4 Indemnity. The Company shall indemnify and hold harmless each such Holder
and each underwriter, if any, within the meaning of the Securities Act, who may
purchase from or sell for any such Holder any Warrant Shares from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement or alleged untrue statement of a material fact contained in the
registration statement or any post-effective amendment thereto or any
registration statement under the Securities Act or any prospectus included
therein required to be filed or furnished by reason of this Section 6 or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or alleged untrue statement or omission or alleged
omission based upon information furnished or required to be furnished in writing
to the Company by such Holder or underwriter expressly for use therein, which
indemnification shall include each person, if any, who controls any such
underwriter within the meaning of the Securities Act; provided, however, that
the Company shall not be obliged so to indemnify any such Holder or underwriter
or controlling person unless such Holder or underwriter shall at the same time
agree to indemnify the Company, its directors, each officer signing the related
registration statement and each person, if any, who controls the Company within
the meaning of the Securities Act, from and against any and all losses, claims,
damages and liabilities caused by any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or any
prospectus required to be filed or furnished by reason of this Section 6 or
caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading insofar as
such losses, claims, damages or liabilities are caused by any untrue statement
or alleged untrue statement or omission based upon information furnished in
writing to the Company by any such Holder or underwriter expressly for use
therein.

6.5. Registration Expenses. The Holder thereof shall pay all transfer taxes, if
any, relating to the sale of its shares, any registration fees, underwriting
discounts or commissions or the equivalent thereof applicable to the sale of its
shares and the fees of his own counsel. Other than as described in the preceding
sentence, the Company shall pay all expenses incident to the registration of the
Warrant Shares by the Company, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, underwriting discounts, fees and expenses (other than any Holder’s portion
of any underwriting discounts or commissions or the equivalent thereof),
printing expenses, messenger and delivery expenses, and reasonable fees and
expenses of counsel for the Company and the independent certified public
accountants and other persons retained by the Company.

7. Notices; Adjustments.

(i) All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day; (iii) two (2) Business Days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or to Holder, as applicable, at the
respective addresses set forth on the signature page to the Purchase Agreement
or at such other address(es) as they may designate, respectively, by ten
(10) days advance written notice to the other party hereto.

(ii) Upon the occurrence of any adjustments pursuant to Section 3 hereof, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment in accordance
with the terms hereof and furnish to Holder a certificate setting forth such
adjustment and showing in detail the facts upon which such adjustment is based.

 

- 9 -



--------------------------------------------------------------------------------

8. Non-Circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, and will at all times in good faith carry out all the provisions of
this Warrant and take all action as may be reasonably required to protect the
rights of the Holder.

9. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles, and notwithstanding the fact that one or more counterparts hereof
may be executed outside of the state, or one or more of the obligations of the
parties hereunder are to be performed outside of the state.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant, having terms and conditions identical to this Warrant, in lieu
hereof.

11. Modification and Waiver of Class B Warrants. Any term of this Warrant may be
amended, waived, discharged or terminated (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the holders of the Class B Warrants representing at least 51% of
the number of shares of Common Stock then subject to outstanding Class B
Warrants. Notwithstanding the foregoing, (a) this Warrant may be amended and the
observance of any term hereunder may be waived without the written consent of
the Holder only in a manner which applies to all Class B Warrants in the same
fashion and (b) the number of Warrant Shares subject to this Warrant and the
Exercise Price of this Warrant may not be amended, and the right to exercise
this Class B Warrant may not be waived, without the written consent of the
Holder. The Company shall give prompt written notice to the Holder of any
amendment hereof or waiver hereunder that was effected without the Holder’s
written consent. No waivers of any term, condition or provision of this Class B
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

12. Successors. This Warrant shall be binding and inure to the benefit of the
parties and their respective successors and assigns hereunder; provided that
this Warrant may be assigned by Holder only in compliance with the conditions
specified in and in accordance with all of the terms of this Warrant. This
Warrant does not create and shall not be construed as creating any rights
enforceable by any other person or corporation.

13. Headings. The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.

14. Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a legal holiday in the State of New York, then
such action may be taken or such right may be exercised on the next succeeding
day not a legal holiday.

15. Severability. If any provision of this Warrant shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions of this Warrant.

 

- 10 -



--------------------------------------------------------------------------------

16. Execution and Counterparts. This Warrant may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any one of such counterparts shall be sufficient for the purpose of proving the
existence and terms of this Warrant, and no party shall be required to produce
an original or all of such counterparts in making such proof.

17. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

Signature page to Common Stock Purchase Warrant follows.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
delivered as of the Issue Date by an officer thereunto duly authorized.

 

AUTHENTIDATE HOLDING CORP. By:  

 

  Name: O’Connell Benjamin   Title: President and Chief Executive Officer

Address for Notice:

 

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

 

- 12 -



--------------------------------------------------------------------------------

ATTACHMENT I

NOTICE OF EXERCISE

 

TO: AUTHENTIDATE HOLDING CORP.

Attention: Chief Financial Officer

The undersigned hereby elects to purchase, pursuant to the provisions of the
Common Stock Warrant issued by Authentidate Holding Corp. as of
                    , 2012, and held by the undersigned, the original of which
is attached hereto, and (check the applicable box):

 

¨ Tenders herewith payment of the Exercise Price in the form of cash, via wire
transfer of immediately available funds, in the amount of $         for
            shares of Common Stock.

 

¨ Elects the cashless exercise option pursuant to Section 1.4 of the Warrant,
and accordingly requests delivery of             shares of Common Stock, net,
pursuant to the following calculation:

 

X = Y (A-B)/A

 

(       ) = (        ) [(        ) - (        )]/(        )

Where

X = The number of shares of Common Stock to be issued to the Holder pursuant to
this cashless exercise;

Y = The number of shares of Common Stock in respect of which the net issue
election is made;

A = The Fair Market Value of one share of Common Stock, as calculated per the
terms of the Warrant; and

B = The Exercise Price then in effect as of the date of exercise.

 

¨ If this box is checked, as long as the Company’s transfer agent participates
in the DTC Fast Automated Securities Transfer program (“FAST”), and except as
otherwise provided in the next following sentence, the Company shall effect
delivery of the shares of Common Stock to the Holder by crediting to the account
of the Holder or its nominee at DTC (as specified in this Exercise Notice) with
the number of shares of Common Stock required to be delivered. In the event that
the Company’s transfer agent is not a participant in FAST, or if the shares of
Common Stock are not otherwise eligible for delivery through FAST, the Company
shall effect delivery of the shares of Common Stock by delivering to Holder or
its nominee physical certificates representing such shares.

Information for Delivery of uncertificated Shares by DWAC:

 

Account Number:  

 

Account Name:  

 

DTC Number:  

 



--------------------------------------------------------------------------------

¨ If this box is checked, the Holder requests delivery of physical certificates
representing the Warrant Shares and requests that such certificates be delivered
to the following address:

 

Name:  

 

(please typewrite or print in block letters)                

Address:  

 

Tax I.D. No. or Social Security No.:  

 

If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:

 

Name:  

 

(please typewrite or print in block letters)                

Address:  

 

Tax I.D. No. or Social Security No.:  

 

 

HOLDER:

 

Name:   Title:   Date:  

 

 

- 14 -



--------------------------------------------------------------------------------

ATTACHMENT II

[FORM OF ASSIGNMENT]

(To be executed by the registered holder if such holder

desires to transfer the Warrant Certificate.)

FOR VALUE RECEIVED, the undersigned Holder of this Warrant hereby sells, assigns
and transfers the foregoing Warrant and all rights evidenced thereby to

 

Name:  

 

  (Please Print) Address:  

 

  (Please Print)

Tax ID No.:  

 

and does hereby irrevocably constitute and appoint                     ,
Attorney, to transfer the within Warrant Certificate on the books of
Authentidate Holding Corp., Inc., with full power of substitution.

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

Dated:     Holder:  

 

   

 

    (Print Name)    

 

   

 

    (Signature)

STATE OF                     )

COUNTY OF                 ) ss:

On this      day of                     , before me personally came
                    , to me known, who being by me duly sworn, did depose and
say that he resides at                     , that he is the holder of the
foregoing instrument and that he executed such instrument and duly acknowledged
to me that he executed the same.

 

 

Notary Public

 

- 15 -